UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 10, 2009 (August 27, 2009) AMERICAN ENERGY PRODUCTION, INC. (Exact name of registrant as specified in its charter) Delaware 333-52812 74-2945581 (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) 6073 Hwy 281 South
